The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 
	Typically in manufacturing, when the height is greater than the width there is a higher risk of tool failure and related manufacturing efficiencies.  Page 3 (lines 3-5) discloses that it is known in the prior art that a ratio of H1 (fig. 1) to W1 (fig. 1) is less than or equal to one.  As disclosed in fig. 3B and page 26 (line 20), the ratio of h2’ to w2’ is greater than 1.  The ratio being greater than one is in the claim language of claim 1 (last two lines), claim 13 and claim 14.  


The following structure of the ratio, greater than one, of the maximum longitudinal height being relative to the maximum transverse width (claims 1, 13 and 14), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
January 14, 2022